Dismissed and Memorandum Opinion filed December 21, 2006







Dismissed
and Memorandum Opinion filed December 21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01077-CR
____________
 
SHEPPARD LEE WILHITE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
 Harris County, Texas
Trial Court Cause No. 1072038
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to theft.  In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant on October 17,
2006, to confinement for three years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal.  We
dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 21, 2006.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b)